DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-13 are finally rejected under 35 U.S.C. 103 as being unpatentable over Sontag (US 2016/0144371) in view of Hirsch (1,955,960), Mogan et al (9,707,564).
Sontag discloses In Figs. 1-14, an impact crusher 20 comprising: a base 201; a rotor 22 on the base having an upright shaft 46 defining an upright rotor axis about which the rotor is rotatable; a drum 26 fixed on the base surrounding the rotor, and formed by a pair of semi-cylindrical drum half-shells 30 fitted together at a plane including the rotor axis and 9each having two axially extending outer edges, and together supporting the drum half-shells for sliding 19between a closed position together forming a tube laterally 20enclosing the rotor and an open position exposing the rotor; a plurality of impact hammers 58. Additionally, Sontag discloses intake port 40 and outlet port 42 and two horizontally movable shell assembly sections/plates 30wherein a radial spacing between orbits of the hammers and inner edges of the ribs decreases vertically downward (Fig. 8). Additionally, Sontag discloses
Sontag does not disclose replaceable ribs on an inner surface of the drum and 15respective upright pivot shafts fixed in the base, 16extending parallel to the rotor shaft diametrally opposite one 17another, each engaging one of the edges of the respective half- 18shell, and together supporting the drum half shells for pivoting 19between a closed position together forming a tube laterally 20enclosing the rotor and an open position exposing the rotor.
Hirsch is cited to show desirability, in the relevant art, to provide a crusher with replaceable ribs 32 on an inner surface of the drum (page 2 lines 45-55) and open grooves forming between the ribs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Sontag with the replaceable ribs as taught by Hirsch in order to promote the reducing action.
Mogan et al is cited to show desirability, in the relevant art, to provide a crusher with pivoting structure (ribs 112,108 and 114 corresponds to shafts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the device of Sontag with the pivoting structure as taught by Mogan et al in order for pivoting drum half shells between a closed position and an open position and 15respective upright pivot shafts fixed in the base, 16extending parallel to the rotor shaft diametrally opposite one 17another, each engaging one of the edges of the respective half- 18shell, and together supporting the drum half shells for pivoting 19between a closed position together forming a tube laterally 20enclosing the rotor and an open position exposing the rotor.
With respect to the circular shape of the cylinder, type of attachment/bolted, the extending arm, these limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known since the applicant has not disclosed that the particular size solves any stated problem or is for any particular purpose. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further change the shape of the cylinder, the attachments in the modified device of Sontag, because the changes do not appear to provide any unexpected result.
Claim 11 is finally rejected under 35 U.S.C. 103 as being unpatentable over Sontag in view of Hirsch as applied to claims 1, 3-10 and 12-13 above and further in view Rohrbach (4,087,052) and Mogan et al.
Sontag has most of the elements of this claim but for a plurality of axially spaced plates carrying the hammers.  
Rohrbach is cited to show desirability, in the relevant art, to provide a crusher with a plurality of axially spaced plates carrying the hammers (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hammers in the device of Sontag with the plates as taught Rohrbach in order to optimize the connection of the hammers.
Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive.
In response to applicant's argument on page 5 that “The open half-shells are located on opposite sides of the rotor and are as far apart from each other as the pivot shafts on opposing sides of the rotor are. After opening, the insides of the half-shells are offset to each other and face away from each other in opposite directions.”, the examiner would like to point out that none of these would make the claims non-obvious. Additionally, all of these have not been captured by the claims that only require upright pivot shafts.
In response to applicant's argument on page 6 regarding 103 rejection, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The question under 35 USC §103 is not merely what the references expressly teach but what they would have suggested to one of ordinary skill in the art at the time the invention was made. See Merck & Co., Inc. v. Biocraft Laboratories, Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re  Bozek, 163 USPQ 545 (CCPA 1969). In this case, the artisan would have been motivated to modify Sontag’s device to with the pivoting structure in order for pivoting drum half shells between a closed position and an open position. 
In response to applicant's argument on page 6 regarding Mogan et al reference, the examiner would like to point out that Mogan et al is only used to teach that providing an impact crusher with pivoting structure is conventional.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725